Exhibit [SEAL] ROSS MILLER Filed in the office of Document Number Secretary of State ROSS MILLER 20070418891-80 206 North Carson Street Ross Miller Filing Date and Time Carson City, Nevada 89701-4299 Secretary of State 06/19/200710:30AM (775) 684 5708 State of Nevada Entity Number Website:secretaryofstate.biz E0427532007-9 Articles of Incorporation (PURSUANT TO NRS 78) 1. Name of Corporation KOKO LTD. 2. Resident Agent The Corporation Trust Company of Nevada Name and Street Address: Name (must be a Nevada address 6100 Neil Road, Suite 500 Reno Nevada 89511 where process may be (MANDATORY) Street Address City State Zip Code served) (OPTIONAL)Mailing Address City State Zip Code 3. Shares: (number of shares corporation authorized Number of shares Number of shares to issue with par value: 200,000,000 Par value: $0.00001 without par value: None 4. Name & Addresses, 1. Gregory Ruff Of Board of Name Directors/Trustees: 6411 Auer Street Spokane WA 99223 (attach additional page Street Address City State Zip Code there is more than 3 2. directors/trustees) Name Street Address City State Zip Code 3. Name Street Address City State Zip Code 5. Purpose: The purpose of this Corporation shall be: (optional - see instructions) To engage in and carry on any lawful business activity. 6. Names, Address Conrad C. Lysiak CONRAD C. LYSIAK and Signature of Name Signature Incorporator. 601 West First Avenue, Suite 903 Spokane WA 99201 (attach additional page Address City State Zip Code there is more than 1 incorporator) 7. Certificate ofAcceptance of Appointment of Resident Agent: Authorized Signature of R. A. or On Behalf of R. A. Company Date This form must be accompanied by appropriate fees. KOKO LTD. ADDITIONAL ARTICLES Section 1. Capital Stock The aggregate number of shares that the Corporation will have authority to issue is
